Citation Nr: 0701420	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an emotionally 
unstable personality.

2.  Entitlement to service connection for major depression, 
to include as secondary to a personal assault.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In May 2005, the 
veteran testified before the undersigned at a personal 
hearing conducted at the RO.


FINDINGS OF FACT

1.  The veteran's emotionally unstable personality disorder 
is not a disease for which service connection may be awarded.

2.  The veteran's diagnosed depressive disorder cannot be 
related to his period of service.

3.  The veteran's diagnosed tension headaches or migraine 
headaches cannot be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran's emotionally unstable personality disorder 
is not a disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(c), 4.9 (2006).

2.  The veteran's depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

3.  The veteran's tension, or migraine, headaches were not 
incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In December 2002 and January and November 2005 letters, the 
RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claims.  He was told what evidence was 
needed to substantiate his claims, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claims.

The Board finds that the content of the December 2002 and 
January and November 2005 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Subsequently, the April 2005 and 
May 2006 Supplemental Statements of the Case (SSOC) were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
May 2006 letter, the veteran was provided with the provisions 
of the Dingess case.


II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and an organic disease of the nervous system, 
manifested by headaches, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Personality disorders as such are not diseases or injuries 
within the meaning of the applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The veteran's service medical records show that he was 
psychiatrically normal at the time of his entrance onto 
active duty in March 1970.  In September 1971, he was 
hospitalized after admitting to drug use (marijuana, 
mescaline, barbiturates, amphetamines, and heroin) to the 
onboard drug abuse specialist.  This use had occurred both 
before and during service.  Prior to service, he had been in 
constant trouble for cutting class and for tardiness (he quit 
school in the 10th grade).  He had been in trouble with the 
police for drinking and for being involved in a motor vehicle 
accident.  He joined the service to try to get away from 
trouble.  He had also been in trouble on several occasions in 
service, being court martialed more than once for 
unauthorized absences.  The mental status examination noted 
that he was quite hostile and rather non-communicative.  
After 5 days, he became more relaxed and did cooperate.  He 
was well-oriented and there was no indication of delusions 
and hallucinations.  His insight was nearly nonexistent and 
he did not seem to appreciate the charges that had been made 
against him or the possibility that they could lead to a bad 
discharge.  There was no evidence of any severe neurotic or 
psychotic disease.  There was good evidence that any drug 
usage and social maladjustment existed for some time.  The 
diagnoses were improper use of drugs and a sociopathic 
personality disorder.

The December 1971 Medical Evaluation Board noted that, after 
20 months of service, he had been admitted on October 2, 1971 
with a diagnosis of situational depressive reaction following 
a self-inflicted razor blade wound to the left wrist.  The 
mental status examination noted that he was oriented and 
coherent.  His affect was agitated, and his judgment was 
intact.  There was no evidence of a psychosis, organic brain 
disease, or neurosis.  He appeared to be emotionally 
unstable.  He stated that his troubles had started on a March 
1971 cruise from the Mediterranean.  He was using alcohol and 
after being harassed by the Master of Arms, the veteran 
struck him.  He then spent 30 days in the brig.  He felt that 
he was being picked on and maltreated.  Two weeks prior to 
the admission he had gone on unauthorized absence.  He 
described nail-biting and nightmares since childhood.  He had 
had adjustment problems since entering the service.  After 
his admission, his depressive symptoms resolved but he was 
absolutely not motivated to continue his service.  He tended 
to over-react emotionally to the minor stresses on the ward.  
He was manipulative and his relationships with others were 
superficial.  A review of the records and a conference of the 
staff psychiatrists found evidence of pathological emotional 
instability.  He was found to suffer from an inherent, 
preexisting personality disorder which rendered him 
unsuitable for further service.  It was stated that "he now 
suffers from no disability which is the result of his tenure 
of service or which was aggravated thereby."

The veteran was hospitalized again in service between January 
and February 1972.  After his Medical Board Evaluation, he 
was returned to his duty station to await processing of the 
Medical Board's recommendations.  However, he became agitated 
and depressed and was again seen for reevaluation.  The 
mental status examination noted that he was oriented and 
coherent.  His affect was agitated and depressed.  His 
judgment was intact and his insight was limited.  His 
associations were appropriate.  There was no evidence of 
psychosis, organic brain disease, or incapacitating neurosis.  
During the hospitalization, his symptoms gradually improved.  
The diagnosis was emotionally unstable personality, which was 
determined to have existed prior to service.  

The service medical records made no mention of any complaints 
of or treatment for headaches.  The March 1970 entrance 
examination and the August 1971 separation examination were 
completely within normal limits.

The veteran's personnel records reflected his various 
troubles with military authority and discipline.  He spent 
time confined and restricted.  His behavior was described as 
unsatisfactory and he had gone on unauthorized absences on 
more than one occasion.  

Between 2001 and 2005, the veteran was treated by VA for 
chronic daily headaches.  A CT scan and MRI of the brain 
performed in September 2001 and August 2002, respectively, 
were negative for any disease process that would result in 
headaches.  In October 2002, he was hospitalized by VA with a 
diagnosis of depressive disorder, not otherwise specified. 

In May 2003, the veteran's wife submitted a statement in 
which she noted that, because of his PTSD-like symptoms, they 
had been forced to live a rural life.  She said that he had 
trouble coping with change, that too much stimulus caused his 
stress levels to rise, and that he was too easily agitated.  
She expressed her belief that if he had gotten proper 
treatment in service, he would now have a more normal 
lifestyle.

The veteran submitted several articles concerning personality 
disorders.  These noted that someone with personality 
disorders often has other problems, to include depression.  
It was stated that it was possible to misdiagnose someone as 
having a personality disorder if they have another syndrome 
with similar symptoms.

In May 2005, the veteran testified before the undersigned at 
a personal hearing at the RO.  He stated that after getting 
drunk in service and passing out, he had awakened to find 
someone pulling his trousers off.  He was able to run away 
without any actual physical assault having taken place.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the claimed 
disorders has not been established.  The veteran has 
requested that service connection be awarded to his diagnosed 
emotionally unstable personality disorder.  However, 
according to the applicable regulations, personality 
disorders are not diseases within the meaning of the 
legislation authorizing disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2006).  Such a defect cannot be 
service-connected since it is not a disease under the law.  
However, if during service, there is a superimposed disease, 
service connection may be awarded for the resultant 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).  However, 
the evidence of record does not demonstrate that there was 
any such superimposed disease.  The veteran has argued that 
he has depression which was misdiagnosed and not treated 
properly in service.  The service medical records do not show 
any indication that a chronic depressive disorder existed 
during service.  This disorder was not diagnosed until, at 
the earliest, 2001.  There is no indication in the objective 
records that this disorder was related in any way to his 
period of service.  While the veteran has alleged that he 
suffers from depression as the result of a personal assault 
in service, there is no suggestion that such an assault ever 
took place.  A VA outpatient treatment record of October 2003 
notes that he denied experiencing military sexual trauma in 
the past.  Moreover, the veteran failed to respond to a 
specific request in November 2005 for details about this 
alleged incident, and he did not describe any alternative 
sources that would demonstrate the occurrence of the alleged 
assault.  In April 2006, he stated that he had no further 
evidence to submit.  In fact, the objective record indicates 
that the only assault in service occurred when the veteran 
had assaulted the Master of Arms.  Therefore, there is no 
basis upon which to award service connection for either an 
emotionally unstable personality disorder or for depression.  

In regard to the claim for headaches, the evidence of record 
shows that headaches, tension or migraine, were not shown 
until, at the earliest, 2001.  There was no suggestion that 
these headaches were present in service, as is evidenced by 
the normal service medical records, nor is there any 
indication that they were present to a compensable degree 
within one year of his separation from service.  As a 
consequence, it cannot be found that entitlement to service 
connection has been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for an emotionally unstable personality, a 
depressive disorder, and headaches.




ORDER

Entitlement to service connection for an emotionally unstable 
personality is denied.

Entitlement to service connection for major depression, to 
include as secondary to a personal assault is denied.

Entitlement to service connection for migraine headaches is 
denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


